 

 

CaS€ 1-18-46982-0€0 DOC 20 _Fi|€d 02/06/19 Entered 02_/06/19 20244:44

UNITED STATES BANIG{UPTCY
EASTERN DISTRICT OF NEW YORK

 

 

In re: :X Case No. 18-46982
lVHCHAELLE L. AQUINO : Chapter 13
Debtor.
X
AFFIDAVT vOF DEBTOR

MICHAELLE L. AQUTNO, the above named Debtor, deposes and says:

l. On December 4, 2018 (the “Petition Date”), my attorney, Michael A. King, 'Esq.
filed a voluntary petition in this Court on my behalf for relief under Chapter 13 of the
Bankruptcy Code.

2. I hereby consent to having my Chapter 13 case dismissed
3. My attorney did not get paid a legal fee to file this case, he filed it pro bono.

Dated: Brooklyn, Nevv York

Michael@. Aquino
Debtor

STATE OF NEW YORK )
)ss.:

CoUNTY oF KiNGs )

On the l;`){h day of fe qu£§{ , 2019, before me the undersigned,
a Notary Public ' d for aid

1n an s State, personally appeared
filmth m l Aqijm@ , personally known to me or proved to me on the
basis of satisfactory e idence to be the individual(s) Whose name(s) 1s (are) subscribed to
the Within instrument and acknowledged to me that he/she/they executed the same in
his/her/their capacity(ies), and that by his/her signature on the instrument, the

individual(s) or the person upon behalf of Which the individual mxecuted the
instrument

   

Pn\sciu_A .1 nigew `M
Notary F’“°`¢§ibsot§t§z§vs¢i NoTARY ,PUBLIC

Qualdified in Bronx County
Commiss`\on Expires515111/20_\€\_

